Citation Nr: 0007166	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date for service connection 
for migraine headaches prior to December 20, 1988.  

2.  Entitlement to an increased evaluation for peripheral 
vestibulopathy, including tinnitus, nystagmus, dizziness, and 
vomiting, as residuals of a head injury, currently evaluated 
as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1968 to July 1969. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) in June and August 1992. 

A July 1996 rating action made the following decisions: 
service connection was granted for status post laminectomy 
for herniated disc at L5-S1 with chronic pain and numbness of 
the left lower extremity and left foot drop and assigned a 40 
percent evaluation for that disability, effective in July 
1995.  A total disability rating based on individual 
unemployability and eligibility to Dependent's Educational 
Assistance were granted effective in February 1996.  An 
increased evaluation for generalized anxiety disorder with 
depression and post-traumatic stress disorder was denied.  A 
100 percent evaluation under the provisions of 38 C.F.R. 
§ 4.30 was granted effective from February through March 
1996.  Special monthly compensation based on the loss of use 
of the left foot was granted effective in February 1996.  
Special monthly compensation for S-2 was granted effective 
from February though March 1996.  Specially adapted housing 
and automobile adaptive equipment was granted.  The July 1996 
rating action denied special monthly compensation based on 
the need for aid and attendance of another person.  The RO 
subsequently sent notice to the veteran of the July 1996 
rating decision and of the right to appeal said decision, but 
no notice of disagreement (NOD) had been received at the time 
that the Board remanded the case in July 1997.  

In the July 1997 Board remand it was noted that an August 
1992 rating decision held that new and material evidence had 
not been received to reopen the claim for entitlement to 
service connection for migraine headaches since a rating 
decision in May 1989 denied such claim.  While a statement of 
the case (SOC) dated in May 1989 addressed an increased 
rating claim, it was noted that the veteran would receive a 
separate letter regarding service connection for migraine 
headaches but that the claims files do not include a copy of 
any letter notifying the veteran of the May 1989 rating 
decision and of the right to appeal said decision.  
Therefore, the Board found in the July 1997 remand that the 
May 1989 rating decision, in which the RO denied service 
connection for migraine headaches, was not final.  38 
U.S.C.A. § 7105 (West 1991).  

Following the July 1997 remand, an April 1998 rating action 
granted a 100 percent schedular rating for generalized 
anxiety disorder with depression and post-traumatic stress 
disorder (PTSD).  Historically, a 50 percent rating had been 
assigned until a 70 percent schedular rating was effective on 
May 1, 1992 and the 100 percent schedular rating was made 
effective as of September 17, 1997.  The April 1998 rating 
action also granted service connection for headaches 
(previously rated as part and parcel of the service-connected 
peripheral vestibulopathy) and assigned a 50 percent 
disability rating, with both being made effective December 
20, 1988.  It was noted in the April 1998 rating action that 
it was claimed that an earlier effective date for service 
connection for headaches was warranted but it was held that 
no claim for headaches had been filed prior to December 20, 
1988.  

The April 1998 rating action also granted an increase in the 
10 percent rating for peripheral vestibulopathy, including 
tinnitus, nystagmus, dizziness, and vomiting, as residuals of 
a head injury, to 30 percent effective November 25, 1991, 
(the maximum schedular evaluation assignable) under 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (1999).  Since the appellant did 
not withdraw the increased rating claim after the grant of a 
higher evaluation, the case is still in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).  This matter will be 
addressed in the remand portion of this decision.  

Also, the April 1998 rating action granted entitlement to 
special monthly compensation based on generalized anxiety 
disorder with depression and PTSD evaluated as 100 percent 
disabling with other service-connected disabilities combining 
to 60 percent or more, effective September 17, 1997.  
However, special monthly compensation based on need for the 
regular aid and attendance of another was denied.  

Following the April 1998 rating action, an NOD was received 
in June 1998 and an October 1998 SOC was issued as to 
entitlement to an effective date for service connection for 
migraine headaches prior to December 20, 1988 and a 
substantive appeal (VA Form 9) was received later in October 
1998 perfecting the appeal as to that issue.  

Additionally, correspondence from the veteran indicates that 
he may wish to make as yet unclear claim for increased 
compensation base upon the a proper accounting of his 
dependents.  Also, it is unclear from the additional 
correspondence whether the veteran is seeking an earlier 
effective date for a 100 percent schedular rating for 
service-connected on generalized anxiety disorder with 
depression and PTSD.  These matters are referred to the RO 
for clarification.  

The issue of entitlement to an increased evaluation for 
peripheral vastibulopathy, including tinnitus, nystagmus, 
dizziness, and vomiting, as residuals of a head injury, 
currently evaluated as 30 percent disabling, will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

VA examination on December 20, 1988 first diagnosed migraine 
headaches as a separate disease entity and constitutes both 
an informal claim and the date entitlement to service 
connection for headaches arose.  


CONCLUSION OF LAW

An effective date for service connection for migraine 
headaches prior to December 20, 1988 is not warranted.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that he 
sustained a mortar wound of the left hand in combat in 
Vietnam in January 1969.  A February 1969 hospital report 
reflects that X-rays of his skull were normal but on 
examination he had a mild bilateral hearing loss.  He was 
subsequently discharged from service because of the residuals 
of the left hand injury.  

The veteran's original claim for VA compensation was received 
in August 1969.  He requested compensation for residuals of 
the fragment wound of the left hand.  No reference was made 
to a head injury or headaches.  

A September 1969 rating action granted service connection for 
residuals of the left hand injury and for defective hearing.  

On VA general medical, surgical, and orthopedic examination 
in 1970 the veteran made no reference to having sustained an 
inservice head injury nor to having any residuals thereof, 
including headaches.  

In a January 1971 statement, Millard F. Jones, M.D., reported 
that he had examined the veteran in November 1970 at which 
time the veteran reported having had trouble hearing in the 
left ear and having had left-sided headaches since a grenade 
explosion.  Examination of the veteran's ears, nose, and 
throat was essentially normal but after audiometric testing 
it was felt that he had a sensorineural hearing loss in the 
left ear which was "probably traumatic in origin."  

On VA orthopedic and audiometric examination in April 1971 it 
was felt that the veteran's complaint of impaired sensation 
in the left hand to all types of stimuli was greater than the 
impairment of sensation expected from such a wound and that 
part of the complaints were entirely subjective rather than 
objective.  

A June 1971 rating action denied an increased rating for the 
service-connected left hand disorder and denied a compensable 
rating for the service-connected hearing loss.  He appealed 
that rating action and in the NOD and substantive appeal no 
reference was made to headaches.  The Board denied the appeal 
in February 1972.  

VA outpatient treatment records of 1976 are negative for 
complaints of headaches.  

On VA examination in August 1976 the veteran's complaints 
included loss of balance due to his left ear injury as well 
as headache on the left side, including the eye and throat.  
He further indicated that his headaches were on the left side 
and were due to pain from his left ear in which he had 
ringing, hearing loss, and sometimes drainage.  

The veteran appealed a September 1976 rating action which 
denied a compensable rating for hearing loss and denied 
service connection for tinnitus.  

Additional VAOPT records of 1975, 1976, and 1977 are negative 
for complaints of headaches.  

In the veteran's NOD and substantive appeal in April 1977, he 
made reference to left ear pain and loss of balance and only 
in the substantive appeal did he state that his "head and 
left ear hurt so bad at times I can't sleep."  In VA Form 1-
646 of April 1977, Dr. Jones January 1971 letter was quoted, 
including the reference to left-sided headaches, but no claim 
for a headache disorder was set forth.  

An August 1977 Board decision denied a compensable rating for 
bilateral hearing loss but granted service connection for 
tinnitus.  In that decision it was noted that the veteran 
contented that he had had left-sided hearing loss and 
headaches since an inservice grenade explosion.  That grant 
was effectuated by an August 1977 rating action which 
assigned a 10 percent rating for the service-connected 
tinnitus and a September 1978 rating action assigned an 
effective date for both of March 10, 1976.  The assignment of 
that level of disability rating and that effective date was 
upheld in a Board decision in April 1979.  

VAOPT records of 1977, 1978, and 1979 reflect complaints of 
tinnitus and a left ear infection with pain.  

On VA examination in July 1979 the veteran complained of 
tinnitus and episodic itching of the left ear since the 
inservice fragment wounds, which did not directly injure the 
left ear or the left side of the veteran's head.  There was 
no complaint of headaches.  

In August 1979, the veteran claimed service connection for 
dizziness or loss of equilibrium (vestibulopathy), and a 
psychiatric disorder as secondary to his service-connected 
hearing loss and tinnitus.  

On VA examination in October 1979, the veteran's complaints 
included left-sided headaches as well as tinnitus and 
infections of the left ear.  On VA psychiatric examination in 
November 1979, he reported that since his inservice injury he 
had had difficulty hearing, frequent headaches, dizziness, 
frequent ear infections, and nervousness.  He related being 
tense and irritable as well as sometimes having difficulty 
relating to family members, "all secondary to his frequent 
headaches and dizziness, because of his hearing problems."  

In a January 1980 rating decision, the RO denied service 
connection for a psychiatric disorder with dizziness and loss 
of equilibrium, claimed as due to service-connected hearing 
loss and tinnitus.  The veteran appealed that denial and 
testified at the RO in May 1980 that he had been receiving VA 
treatment for vertigo for about 10 years but had not received 
private treatment (page 2 of the transcript of that hearing).  
No reference was made at that hearing (or in a June 1980 
letter from the veteran making corrections or additions to 
the transcript) or in the VA Form 1-9 of May 1980 to 
headaches.  

On VA neurology and otolaryngology examinations of July and 
August 1980 the veteran did not complained of headaches.  The 
neurological diagnosis was chronic peripheral vestibulopathy, 
secondary to chronic labyrinthitis, with no evidence of 
central neurological dysfunction.  

On VA compensation and pension examination in April 1981 the 
veteran complained of constant left-side headaches.  He 
claimed that his dizziness caused some gastrointestinal 
distress and also some headaches.  

Subsequent to the above-described examinations, the RO 
requested and received additional VAOPT records from 1970 to 
1982.  A Medical Certificate and History dated in February 
1979 noted that the veteran was taking Tylenol for 
"headache."  A Medical Certificate dated in May 1981 
included a single notation of left-sided headaches.  

In conjunction with VA examinations in June and July 1982 the 
veteran complained of, in part, headaches.  The VA neurology 
examination in June 1982 yielded a diagnosis of a chronic 
peripheral vestibulopathy involving the labyrinth with 
resultant nystagmus and episodes of severe vertigo.  

A Board decision in June 1983 granted service connection for 
a labyrinthine disorder as incurred during service from 
inservice head trauma.  That grant was effectuated by a July 
1983 rating action which assigned a 30 percent disability 
evaluation.  That evaluation and the grant of service 
connection were made effective August 27, 1979.  That rating 
action also granted service connection and a 30 percent 
rating for an anxiety reaction, both effective August 27, 
1979.  The veteran disagreed with the ratings assigned.  

On VA audiometric testing in August 1984 the veteran 
complained of headaches.  

VAOPT records of 1985, 1986, and 1987 reflect multiple 
complaints of headaches. In March 1985, he reported having 
had to take sick leave due to headaches and other symptoms 
secondary to his Vietnam combat-related service connected 
disorders.  In April 1985 a computerized tomogram of his 
brain was negative.  In April 1986, the assessment was that 
his headaches were to be ruled out as being a psychosomatic 
disorder.  In July 1987, it was noted that there had been no 
reduction in the frequency or intensity of his headaches with 
the use of biofeedback training.  

A January 1986 Board decision denied ratings in excess of 30 
percent for the service-connected vestibulopathy and anxiety 
disorder.  

Thereafter, multiple statements submitted by the veteran and 
multiple VA clinical records reflect his complaints of 
headaches.  In a December 1986 statement the veteran reported 
that, in part, his "nervous condition also consist [sic] of 
severe headaches" which the RO had failed to consider in 
rating the service-connected psychiatric disorder.  
Similarly, in an April 1987 statement he reported that "[m]y 
severe headaches due to my condition was over-looked and left 
out, medications for headaches were left out, and doctor 
reports about my severe headaches were also left out."  He 
received treatment for headaches which worsened with each 
attack of vertigo.  

On VA examinations in May 1987, the veteran complained of 
headaches and a VA neurologist indicated that the diagnosis 
was chronic peripheral vestibulopathy secondary to an 
inservice explosion but that most of the veteran's disability 
appeared to be functional in nature, as opposed to being 
related to his underlying mild neurological problem.  A June 
1987 rating action, while not specifically citing headaches 
as a symptom, determined that based on the VA examination 
findings many of the veteran's symptoms were related to his 
anxiety condition, versus his vestibulopathy.  

At a July 1987 RO hearing the veteran testified that he had 
daily migraine headaches (page 3 of the transcript of that 
hearing).  He stated that he had the most severe headaches at 
night and that he experienced numbness of the tongue and 
fingers, as well as blurry left vision when he had headaches.  

In a statement received on August 25, 1987 the veteran stated 
that he took Fiorinal and other medications for his headaches 
and that the headaches were due to an inservice explosion.  

A June 1988 Board decision denied a total rating and denied 
ratings in excess of 30 percent for an anxiety reaction, 10 
percent for peripheral vestibulopathy with tinnitus and 
nystagmus, and denied a compensable rating for bilateral 
hearing loss.  

In a statement received in July 25, 1988, the veteran 
reported having chronic headaches and in conjunction with VA 
examinations in August 1988 he complained of severe 
headaches.  

During VA hospitalization in October 1988 for treatment of 
psychiatric disability the veteran was evaluated for 
intractable headaches.  

On VA examination on December 20, 1988 the veteran reported 
that subsequent to an inservice explosion in 1969 he had had 
left-sided facial headaches associated with nausea, vomiting, 
and tingling sensations intermittently.  This was preceded by 
an aura, occasionally consisting of flashing lights.  He took 
Cafergot and Meclizine.  After an examination the diagnosis 
was migraine headache syndrome and it was doubted that there 
was a vestibular component but this (the vestibular 
component) should be ruled out with a baseline 
electronystagmograph.  It was also noted that the veteran had 
some psychological or functional overlay as demonstrated by 
his normal audiometric testing results versus abnormal tuning 
fork examination.  

Law and Regulations

Generally, an award of service connection "[u]nless 
specifically, provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim to reopen after a final adjudication, or a claim for 
increase, of compensation ... shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(a) (1998).  38 U.S.C.A. 
§ 5110(b)(1) provides for an exception to 38 U.S.C.A. 
§ 5110(a) and provides as follows: "The effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such discharge or 
release."  


Analysis

In general, the effective date of an award of benefits will 
depend on the date a claim for such benefits was filed.  The 
failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
error.  Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  See 38 U.S.C.A. § 7104(a) (West 1991) and Lalonde 
v. West, 12 Vet. App. 377, 380 (1999).  

"[T]he effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection [in a claim for secondary 
service connection], but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA.  Lalonde v. West, 12 Vet. App. 377, 380 
(1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997); and Wright v. 
Gober, 10 Vet. App. 343 (1997).  

Here, despite the contention that the veteran had pursued a 
claim for service connection for headaches since discharge 
from active service, no claim for service connection for 
headaches was received within the first year after discharge 
from military service.  Rather, the veteran's original claim 
for VA compensation in August 1969 made no reference to 
headaches.  

Emphasis has been placed on the January 1971 statement of Dr. 
Jones that noted, in part, the veteran had had headaches 
since an inservice grenade explosion.  While that statement 
goes on to state that the veteran's sensorineural hearing 
loss was "probably traumatic in origin" the Board notes 
that the veteran did not sustain any direct head trauma from 
the grenade explosion.  In fact the 1971 private physician's 
statement does not state that the veteran's headaches were of 
traumatic origin or even yielded a diagnosis of headaches, as 
opposed to merely repeating a clinical history which had 
obviously been first related by the veteran.  

The earliest diagnosis of headaches as a separate disease 
entity, i.e., migraine headaches, is the December 20, 1998 VA 
examination.  That examination had been construed to be an 
informal claim and, as noted, is the earliest competent 
clinical evidence of the existence of headaches as a separate 
disease entity.  Thus, that examination is both the date of 
claim and the date entitlement arose.  

The mere receipt and presence in the claim files of medical 
records reflecting complaints of headaches is insufficient to 
constitute a claim for service connection.  

The Board also notes that at no time during any of the prior 
appeals to the Board did the veteran or any representative 
specifically raise the issue of entitlement to service 
connection for headaches as a separately ratable disease 
entity, even though the evaluations assigned for his service-
connected vestibulopathy and psychiatric disorders were 
considered by the Board.  Rather, the statements of the 
veteran suggest that incomplete or no consideration was given 
to his headaches in arriving at the appropriate disability 
evaluations for one or more of those disorders.  

This indicates that even the veteran considered the headaches 
to be a symptom and not a separate disease entity.  

Lastly, citation has been made to 38 U.S.C.A. § 1154(b) 
(West 1991) in consideration of the appropriate effective 
date.  However, that provision as well as the enabling 
regulation, 38 C.F.R. § 3.304(d) (1999), are applicable to 
determinations of whether service connection should be 
granted in the first instance and are not controlling with 
respect to the assignment of effective dates.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An effective date for service connection for migraine 
headaches prior to December 20, 1988 is denied.  


REMAND

As noted above, the April 1998 rating action also granted an 
increase in the 10 percent rating for peripheral 
vestibulopathy, including tinnitus, nystagmus, dizziness, and 
vomiting, as residuals of a head injury, to 30 percent 
effective November 25, 1991, (the maximum schedular 
evaluation assignable) under 38 C.F.R. § 4.87, Diagnostic 
Code 6204 (1999).  Since the appellant did not withdraw the 
increased rating claim after the grant of a higher 
evaluation, the case is still in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).  However, this matter was not 
addressed in the October 1998 SOC and since the April 1998 
rating action this matter has not been addressed in any SOC 
or supplemental SOC (SSOC).  Moreover, since the April 1998 
grant to a 30 percent rating, the rating criteria under DC 
6204 (as well as DC 6205) were changed effective June 10, 
1999 and the RO has not yet had the opportunity to evaluate 
the veteran's peripheral vestibulopathy under the new rating 
criteria.  

Additionally, the June 1998 NOD addressed all actions of the 
April 1998 rating action.  However, except for the previously 
developed increased rating issue and entitlement to an 
effective date for service connection for migraine headaches 
prior to December 20, 1988, the only other denial in April 
1998 was the denial of special monthly compensation based on 
need for the regular aid and attendance of another.  However, 
the October 1998 SOC did not address this issue.  

The RO's failure to issue an SOC regarding the foregoing 
matters created a procedural defect which requires a remand 
under 38 C.F.R. § 19.9 (1999).  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  (Emphasis 
added).  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) and 
Archbold, 9 Vet. App. 124, 130 (1996).  

38 U.S.C.A. § 7105(d)(1) (West 1991) states that after the 
filing of an NOD, if the claim is not allowed, the RO "shall 
prepare a statement of the case."  See Evans v. West, 12 
Vet. App. 396 (1998) (in which an RO refused to accept an 
NOD).  If an NOD has been filed (but no SOC issued) the next 
step was for the RO to issue an SOC on the issue and the 
Board should have remanded that issue to the RO, not referred 
it there, for issuance of that SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999) (citing Holland v. Gober, 10 Vet. 
App. 433, 436 (1997) (per curiam order) (vacating BVA 
decision and remanding matter when VA failed to issue SOC 
after claimant submitted timely NOD); and Fenderson v. West, 
12 Vet. App. 119 (1999) (following Holland).  

Under such circumstances, however, the appeal as to 
entitlement to special monthly compensation (SMC) based on 
need for the regular aid and attendance of another will be 
returned to the Board following the issuance of the SOC only 
if the appeal as to that issue is perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, supra.  (An appeal consists of 
a timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (1999).  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (1999)).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for peripheral vestibulopathy, including 
tinnitus, nystagmus, dizziness, and 
vomiting, as residuals of a head injury, 
currently evaluated as 30 percent 
disabling, under the rating criteria 
which were revised effective June 10, 
1999.  This should include consideration 
of any Diagnostic Codes other than 
Diagnostic Code 6204 for peripheral 
vestibular disorders which may be 
applicable (e.g., Diagnostic Code 6205 
Meniere's syndrome).  

2.  The veteran should be issued an SSOC 
as to the issue of entitlement to an 
increased evaluation for peripheral 
vestibulopathy, including tinnitus, 
nystagmus, dizziness, and vomiting, as 
residuals of a head injury.  

This SSOC should also address the issue 
of entitlement to special monthly 
compensation (SMC) based on the need for 
the regular aid and attendance of 
another.  

This SSOC should be accompanied by VA 
Form 9, Appeal to the Board, which is a 
Substantive Appeal that must be properly 
executed and returned to the RO in order 
to perfect the appeal as to the claim for 
SMC.  

The veteran must (and hereby is) apprised 
of his right to submit (and the necessity 
of filing) a substantive appeal in order 
to perfect the appeal as to SMC and have 
this claim of SMC reviewed by the Board.  
Absent the filing of a substantive appeal 
the Board will be without jurisdiction to 
adjudicate the matter.  

The appeal as to the issue of entitlement 
to SMC will be returned to the Board 
following the issuance of the SSOC only 
if it is perfected by the filing of a 
timely substantive appeal.  

When the above development has been completed, the veteran 
and his representative should be afforded the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
accord the veteran due process of law.  No action is required 
of the veteran until he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 



